Order denying motion to set aside the service of the summons and complaint on the grounds that appellant, a foreign corporation, is not engaged in business within this State, and that the person served is not an officer, director or managing agent of that corporation, affirmed, with $10 costs and disbursements, with leave to appellant to answer within ten days after the entry of the order hereon. In our opinion this record establishes that appellant is engaged in business in the State of New York (Tama V. Susquehanna Coal Co., 220 N. Y. 259, 268; Sterling Novelty Corp. v. Frank & Kirsch Distr. Co., 299 N. Y. 208, 210; 'People’s Tobacco Co. v. American Tobacco Co., 246 U. S. 79, 86); that its employee served with the summons is its managing agent within the State (Siless v. Beading Maid, Hosiery Mills, 242 App. Div. 803); and that the service of the summons was made in compliance with subdivision 3 of section 229 of the Civil Practice Act. Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ., concur. [See post, p. 1025.]